Citation Nr: 1108447	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an abdominal injury.

2.  Entitlement to service connection for a bilateral scrotal disability.

3.  Entitlement to service connection for bilateral elbow spurs.

4.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the right lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the left lower extremity.  

6.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  

7.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disability from October 30, 2006 through April 1, 2009.

8.  Entitlement to an initial rating in excess of 20 percent for service-connected cervical spine disability from April 2, 2009.

9.  Entitlement to an initial rating in excess of 10 percent for left triceps tendonitis.

10.  Entitlement to an initial rating in excess of 10 percent for tendonitis with spurring of the left shoulder.  

11.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome prior to August 19, 2009.

12.  Entitlement to an initial rating in excess of 50 percent for right carpal tunnel syndrome from August 19, 2009.

13.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.

14.  Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond May 31, 2009, based on a need for convalescence following a left carpal tunnel release.  

15.  Whether there was clear and unmistakable error in a May 2007 rating decision that granted service connection for a cervical spine disability and assigned a 10 percent rating effective October 30, 2006.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from February 2004 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran did not report any incidents of an abdominal injury in service; there is no demonstration by competent clinical evidence or competent and credible lay evidence that there are chronic residuals of an abdominal injury that are causally related to active military service.  

2.  The Veteran did not report any incidents of bilateral scrotal pain in service; there is no demonstration by competent clinical evidence or competent and credible lay evidence that bilateral varicoceles are causally related to active military service.  

3.  The Veteran did not report any incidents of bilateral elbow spurs in service; there is no demonstration by competent clinical evidence or competent and credible lay evidence that bilateral elbow spurs are causally related to active military service or were manifest to a compensable degree within one year of discharge.  

4.  The Veteran has mild varicose veins of the right lower extremity; persistent edema incompletely relieved by elevation of the extremity has not been demonstrated in the medical records and there is no stasis pigmentation or eczema.  

5.  The Veteran has mild varicose veins of the left lower extremity; persistent edema incompletely relieved by elevation of the extremity has not been demonstrated in the medical records and there is no stasis pigmentation or eczema.  

6.  The Veteran's bilateral pes planus is no more than severe, manifested by objective evidence of pain on manipulation, and characteristic callosities; his disability is not pronounced, as it is not manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  

7.  From October 30, 2006 through April 1, 2009, the Veteran's cervical spine disability was manifested by pain with cervical flexion not more than 40 degrees and a combined range of motion of the cervical spine not greater than 335 degrees.  

8.  From April 2, 2009, the Veteran's cervical spine disability was manifested by pain with cervical flexion to 25 degrees.  

9.  Left triceps tendonitis is manifested by flexion limited to 120 degrees, extension to 0 degrees with pain at the end ranges, supination limited to 80 degrees and pronation to 80 degrees; there is no ankylosis, impairment of flail joint, impairment of radius or ulna.

10.  Tendonitis with spurring of the left shoulder is manifested by flexion and abduction limited to 160 degrees with complaints of pain.  

11.  From November 29, 2007 through October 9, 2008, the Veteran's right (major) and left (minor) carpal tunnel syndrome were manifested by wrist and hand pain and fatigability consistent with mild incomplete paralysis of the median nerve.  

12.  From October 10, 2008, the Veteran's right (major) carpal tunnel syndrome has been manifested by severe incomplete paralysis of the median nerve; complete paralysis has not been demonstrated for either hand.  

13.  From October 10, 2008 to April 14, 2009, the Veteran's left (minor) carpal tunnel syndrome has been manifested by severe incomplete paralysis of the median nerve; he underwent a left carpal tunnel release on April 15, 2009 and from June 1, 2009, was manifested by wrist and hand pain and fatigability consistent with mild incomplete paralysis of the median nerve.  

14.  There is no evidence indicating the Veteran had severe postoperative residuals following his left carpal tunnel release such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited after May 31, 2009.  

15.  The RO's May 2007 and July 2009 rating decisions that granted service connection for a cervical spine disability and assigned a 10 percent rating from October 30, 2006 to April 1, 2009 and a 20 percent rating from April 2, 2009, respectively, are not final.  


CONCLUSIONS OF LAW

1.  Residuals of an abdominal injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  A bilateral scrotal disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  Bilateral elbow osteophytes were not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2010).  

4.  The criteria for an initial rating in excess of 10 percent for varicose veins of the right lower extremity have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.7, Diagnostic Code 7120 (2010).

5.  The criteria for an initial rating in excess of 10 percent for varicose veins of the left lower extremity have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.7, Diagnostic Code 7120 (2010).

6.  The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2010).  

7.  The criteria for an initial rating in excess of 10 percent for service-connected cervical spine disability, from October 30, 2006 through April 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

8.  The criteria for an initial rating in excess of 20 percent for service-connected cervical spine disability, from April 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

9.  The criteria for an initial rating in excess of 10 percent for left triceps tendonitis have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5206 (2010).

10.  The criteria for an initial rating in excess of 10 percent for tendonitis with spurring of the left shoulder have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201 (2010).  

11.  The criteria for an initial rating in excess of 10 percent for right carpal tunnel syndrome, from November 29, 2007 through October 9, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2010).

12.  The criteria for an initial 50 percent rating, but no higher, for right carpal tunnel syndrome, from October 10, 2008 through August 18, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2010).

13.  The criteria for an initial evaluation in excess of 50 percent for right carpal tunnel syndrome, from August 19, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2010).

14.  The criteria for an initial rating in excess of 10 percent for left carpal tunnel syndrome, from November 29, 2007 through October 9, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2010).

15.  The criteria for an initial 40 percent rating, but no higher, for left carpal tunnel syndrome, from October 10, 2008 through April 14, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2010).  

16.  The criteria for an initial rating in excess of 10 percent for left carpal tunnel syndrome, from June 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2010).  

17.  The criteria for extension of the temporary total disability rating for convalescence from a left carpal tunnel release beyond May 31, 2009, have not been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).  

18.  The claim that there was clear and unmistakable error in the May 2007 and July 2009 rating decisions, that assigned 10 and 20 percent ratings, respectively, for the Veteran's service-connected cervical spine disability lacks legal merit.  38 U.S.C.A. §5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).
The Court of Appeals for Veterans Claims (Court) has held that the provisions of VCAA do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Consequently, the provisions of the VCAA as well as VA's implementing regulations need not be addressed with regard to this issue.  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In January 2007, December 2007, April 2009 and June 2009 letters, issued prior to the rating decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the initial ratings assigned for the disabilities addressed in this decision are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  This was accomplished in the various statements of the case and supplemental statements of the case that have been issued to the Veteran during the course of his appeal.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case, was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be further discussed in this decision.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative have pointed out any specific deficiency to be corrected, including at the videoconference hearing before the undersigned in June 2010.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, the relevant VA examination reports, and the Veteran's statements.  Moreover, the examination reports are adequate for adjudication purposes, as they were based on a thorough clinical evaluation, and were predicated on a review of the claims file, the pertinent evidence of record, and the Veteran's statements.  Rationale was provided for the opinions proffered.  Findings relevant to the criteria for rating disabilities at issue were provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Residuals of an Abdominal Injury

The Veteran's service treatment records do not denote any treatment for, or complaints of, an abdominal injury.  The Veteran has not submitted competent medical evidence, or competent and credible lay evidence, that he has current residuals of an abdominal injury.  In the absence of any currently diagnosed disability that can be causally linked to service, the claim of service connection for residuals of an abdominal injury must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

The Board observes that the Veteran was not afforded a VA examination in conjunction with his specific claim for service connection for residuals of an abdominal injury.  However, in the absence of any complaints of an abdominal injury in service, the Board concludes that there is no reasonable possibility of substantiating the claim.  Hence, the Board finds that such examination is not necessary because the findings from such examination would not aid in substantiating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In reaching its decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he experienced pain.  Moreover, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the Veteran is less than credible as the assertions are not only unsupported later statements made in conjunction with a claim for VA compensation benefits, but are also in direct contrast with more contemporaneous objective clinical evidence.  In this regard, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  The evidence clearly denotes no documented complaints related to an abdominal injury or clinical findings consistent with chronic residuals of an abdominal injury.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of an abdominal injury.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b).

Bilateral Scrotal Disability

The Veteran's service treatment records do not denote any treatment for, or complaints of, a bilateral scrotal disability.  Upon Medical Evaluation Board evaluation in August 2006, no genitourinary conditions were reported.  Additionally, upon VA examination in February 2007, genitourinary evaluation was also normal with a normal testis, epididymis, seminal vesicles and spermatic cord.  He did not report any problems.  

In July 2007, the Veteran was seen for a VA urology consult for complaints of bilateral scrotal pain.  He reported that he experienced the pain since August 2006.  He explained that the pain occurred while sitting and started as a shooting pain then his testicles went numb.  He did not experience an injury to the scrotal region and he had no history of sexually transmitted diseases.  A scrotal ultrasound showed that the testicles were normal but there appeared to be varicoceles bilaterally slightly larger on the left than the right.  In February 2009, he underwent a bilateral subinguinal microscopic varicocele ligation, but he continued to experience bilateral scrotal pain.  An August 2009 VA outpatient treatment note indicated that the impression was bilateral scrotal pain of uncertain etiology.  

Based on the evidence of record, the Board finds that service connection is not warranted for this disability.  The Veteran did not report any complaints of scrotal pain in service, upon Medical Evaluation Board examination just prior to his discharge, or upon VA examination in February 2007, just after his discharge.  In the absence of any clinical complaints in service, as well as the absence of a nexus between the Veteran's service and the currently diagnosed disability, the Board concludes that the requirements for establishing service connection have not been met.  

The Board observes that the Veteran was not afforded a VA examination in conjunction with his specific claim for service connection for a bilateral scrotal disability.  The records do denote a diagnosis of a bilateral scrotal disability.  However, in the absence of any genitourinary complaints in service, the Board concludes that there is no reasonable possibility of substantiating the claim.  Hence, the Board finds that such examination is not necessary because the findings from such examination would not aid in substantiating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In reaching its decision, the Board has considered the Veteran's statements regarding experiencing scrotal pain since August 2006 - a time when he was still serving on active duty.  The Board finds that the Veteran is competent to report that he experienced pain.  Moreover, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the Veteran is less than credible as the assertions are not only unsupported later statements made in conjunction with a claim for VA compensation benefits, but are also in direct contrast with more contemporaneous objective clinical evidence.  In this regard, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  The service treatment records clearly denote no documented complaints related to bilateral scrotal pain or clinical findings indicative of bilateral varicoceles.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Moreover, varicoceles are not considered an organic disease of the nervous system; hence, they are not afforded a one-year presumptive period for the purpose of awarding service connection.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral scrotal disability.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b).

Bilateral Elbow Spurs

The Veteran's service treatment records do not denote any treatment for, or complaints of, bilateral elbow spurs.  Upon Medical Evaluation Board evaluation in August 2006, no elbow problems were reported.  Additionally, upon VA examination in February 2007, his elbows were found to be normal with only distal left triceps tendonitis identified (service connection for this disability has already been established).  No elbow spurs were detected.  

VA records show that the Veteran underwent a radial head plica resection on the left elbow in May 2008, and a posterior osteophyte was found and resected.  However, the medical records do not relate this clinical finding to the Veteran's active military service or to another service-connected disability.  Moreover, it was not manifest to a degree of 10 percent or more within one year of his discharge from service.  Consequently, the Board finds that service connection for bilateral elbow spurs may not be granted.  

In reaching its decision, the Board has considered the Veteran's statements regarding experiencing elbow pain since service.  The Board finds that the Veteran is competent to report that he experienced pain.  Moreover, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the Veteran is less than credible as the assertions are not only unsupported later statements made in conjunction with a claim for VA compensation benefits, but are also in direct contrast with more contemporaneous objective clinical evidence.  In this regard, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  The evidence clearly denotes no documented complaints related to bilateral elbow spurs or clinical findings indicative of bilateral elbow spurs until May 2008.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral elbow spurs.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal for arose from the initially assigned rating a disability, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Varicose Veins of the Lower Extremities

Under the provisions of Diagnostic Code 7120, as currently in effect, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).  

A note following Diagnostic Code 7120 provides that these evaluations are for the involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately, and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  Id.

The Veteran's right and left lower extremity varicose veins have been rated 10 percent disabling during the entire appeal period.  The initial 10 percent rating encompasses the use of compression stockings as well as edema or aching and fatigue after prolonged standing or walking.  Here, however, although the April 2009 VA examination report noted persistent edema, it was also noted that the edema was relieved by rest and the use of compression hosiery.  The pain was also relieved by rest and there was no evidence of stasis pigmentation and/or eczema.  An April 2009 VA outpatient treatment report noted that the Veteran complained of increased edema, but he admitted to not using his compression stockings consistently.  Consequently, the Board finds that the criteria for a 20 percent rating for varicose veins were not met for either lower extremity at any time during the appeal period.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  Additionally, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the pain and functional impairment reported, consistent with the documented symptoms, do not warrant a higher rating.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent, each, for right and left lower extremity varicose veins.  38 U.S.C.A. § 5107(b).

Bilateral Pes Planus

The Veteran's disability is current rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under that diagnostic code, a 30 percent rating is warranted for severe bilateral flatfoot disability, demonstrating objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot disability, demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  

Upon review of the evidence of record, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent for his service-connected bilateral pes planus.  There is no evidence of marked pronation; in fact, the February 2007 and April 2009 VA examination reports reported no pronation.  There was also no evidence of marked inward displacement and severe spasm of the tendo-Achilles on manipulation; and Achilles alignment was normal bilaterally.  There was evidence of pain as well as pain on manipulation, but it was not reported to be extreme.  Moreover, the Veteran was able to function relatively normally.  As such, the Board finds that an increased rating pursuant to §§ 4.40, 4.45 is not for application in this case because there has been no demonstration of additional functional impairment due to pain, including on use.  See 38 C.F.R. 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Consequently, the Board concludes that the clinical findings do not more closely approximate symptoms compatible with a finding of pronounced disability.  Hence, a 50 percent rating may not be assigned at any time during the appeal period.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  Additionally, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the pain and functional impairment reported, consistent with the documented symptoms, do not warrant a higher rating.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 30 percent for bilateral pes planus.  38 U.S.C.A. § 5107(b).


Cervical Spine Disability

The Veteran's service-connected cervical spine disability - characterized as degenerative changes with spurring at C5-6 has been rated 10 percent disabling from October 30, 2006 through April 1, 2009, and 20 percent disabling from April 2, 2009 pursuant to Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine.  In relevant part, the regulations provide the following rating criteria:  a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; a 30 percent evaluation for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent evaluation for a disability with incapacitating episodes having a total duration of at least six weeks during the past 12 months, and a 40 percent evaluation for a disability with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation is appropriate for a disability with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Notes provide that for purposes of evaluations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2) (2010).  

Upon VA examination in February 2007, range of motion studies on the Veteran's cervical spine revealed active flexion to 35 degrees; passive flexion to 40 degrees; extension to 45 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 75 degrees.  There was pain on motion but no abnormal gait, kyphosis or muscle spasms.  Upon VA examination on April 2, 2009, range of motion studies revealed flexion to 25 degrees; extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees; right and left lateral rotation to 70 degrees.  There was pain on motion.  

Upon review of the evidence of record, the Board finds that the Veteran does not warrant a disability rating in excess of 10 percent for his service-connected cervical spine disability from October 30, 2006 through April 1, 2009 because he did not demonstrate sufficient limitation of motion, muscle spasm, or kyphosis to warrant the assignment of the next higher 20 percent rating, even with his complaints of pain.  See 38 C.F.R. 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Consequently, the Board concludes that the clinical findings do not more closely approximate symptoms compatible with a 20 percent rating.  At the VA examination in April 2009, the Veteran's range of motion studies clearly showed increased loss of motion and consequently, he met the criteria for the next higher 20 percent rating from that date.  Nevertheless, the Board finds that a rating in excess of 20 percent is not warranted during the appeal period because the range of motion studies cited above, as well as the remaining treatment records in the file, do not demonstrate clinical findings compatible with forward flexion being limited to 15 degrees or less, even with consideration of the Veteran's complaints of pain, or favorable ankylosis of the entire cervical spine.  Hence, a rating in excess of 20 percent may not be assigned at any time during the appeal period.  

Additionally, the Board observes that the Veteran has not been prescribed bedrest by a physician for his cervical spine disability and he has not been diagnosed with any neurological deficits due to his cervical spine disability.  (Service connection is in effect for bilateral carpal tunnel syndrome which is a separate disability and is not clinically related to the cervical spine disability).  Hence, higher or separate ratings are not warranted under those aspects of the criteria detailed above.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  Additionally, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the pain and functional impairment reported, consistent with the documented symptoms, do not warrant a higher rating.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for a cervical spine disability from October 30, 2006 through April 1, 2009 and for an initial rating higher than 20 percent from April 2, 2009.  38 U.S.C.A. § 5107(b).  

Left Triceps Tendonitis

The Veteran's service-connected left triceps tendonitis is rated under Diagnostic Code 5024.  Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  Under Diagnostic Code 5206 for limitation of flexion of the forearm, flexion limited to 110 degrees is noncompensable and flexion limited to 100 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).  

Other applicable codes include Diagnostic Codes 5207 and 5213.  Under Diagnostic Code 5207 for limitation of extension of the forearm, extension limited to 45 degrees or 60 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).  Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2010).  

Upon VA examination in February 2007, the Veteran was diagnosed with distal left triceps tendonitis.  Range of motion of the left elbow was flexion from 0 degrees to 120 degrees, extension from 120 degrees to 0 degrees; pronation from 0 degrees to 80 degrees and supination from 0 degrees to 80 degrees.  There was pain on motion but no additional limitation of motion based on repetitive use.  

Based on the evidence of record, the Board finds that the Veteran has virtually full range of motion of the left elbow joint; hence, he does not meet the criteria for a compensable rating.  However, based on his complaints of pain, and findings of pain on motion, he has been awarded a 10 percent rating.  As such, the Board finds that an increased rating pursuant to §§ 4.40, 4.45 is not for application in this case because there has been no demonstration of additional functional impairment due to pain, including on use.  See 38 C.F.R. 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Consequently, the Board concludes that the clinical findings do not more closely approximate symptoms compatible with a finding of a higher disability rating for the left triceps tendonitis.  Hence, a rating in excess of 10 percent may not be assigned at any time during the appeal period.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  Additionally, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the pain and functional impairment reported, consistent with the documented symptoms, do not warrant a higher rating.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for left triceps tendonitis.  38 U.S.C.A. § 5107(b).  

Tendonitis with Spurring of the Left Shoulder

The Veteran's service-connected tendonitis with spurring of the left shoulder is rated under Diagnostic Codes 5024, 5201.  Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  Under Diagnostic Code 5201, a 20 percent rating is provided for limitation of motion of the arm at shoulder level.  The next-higher 30 rating evaluation may be assigned for limitation of motion of the major arm midway between the side and shoulder and a 40 percent rating may be assigned for limitation of motion of the major arm to 25 degrees from the side.  There is no 10 percent rating under this Diagnostic Code.  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  

Based on the clinical evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left shoulder disability is not warranted at any time during this time period.  Even with consideration of his complaints of pain, as well as the factors outlined in DeLuca, the clinical records do not demonstrate disability compatible with limitation of motion of the left arm to shoulder level.  In fact, his range of motion during this period of time was much greater.  For example, upon VA examination in February 2007, range of motion studies of the left shoulder showed active flexion from 0 to 150 degrees, abduction from 0 to 150 degrees, external and internal rotation from 0 to 90 degrees.  There were no additional findings of loss of motion on repetitive use, etc.  The factor most responsible for the limitation of motion was pain.  Similar findings were made upon VA examination in April 2009.  Based on the complaints of pain, the Veteran was assigned a 10 percent rating for the disability.  As such, the Board finds that an increased rating pursuant to §§ 4.40, 4.45 is not for application in this case because there has been no demonstration of additional functional impairment due to pain, including on use.  See 38 C.F.R. 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Consequently, the Board concludes that the clinical findings do not more closely approximate symptoms compatible with a finding of a higher disability rating for the left shoulder tendonitis.  Hence, a rating in excess of 10 percent may not be assigned at any time during the appeal period.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  Additionally, the record shows that the Veteran served as a medic in service; hence, he has some medical expertise.  However, the Board finds that the pain and functional impairment reported, consistent with the documented symptoms, do not warrant a higher rating.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for tendonitis with spurring of the left shoulder.  38 U.S.C.A. § 5107(b).  

Carpal Tunnel Syndrome of the Upper Extremities

The Veteran is right handed.  His bilateral carpal tunnel syndrome is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, for complete or incomplete paralysis of the median nerve, which affects parts of the wrist, hand, and fingers.  A 10 percent rating was in effect for the right carpal tunnel syndrome from November 29, 2007 through August 18, 2009, and a 50 percent rating was assigned from August 19, 2009.  The left carpal tunnel syndrome is currently assigned a 10 percent rating from November 29, 2007 through April 14, 2009.  The Veteran was assigned a temporary total convalescence rating (pursuant to 38 C.F.R. § 4.30) for the left carpal tunnel syndrome from April 15, 2009 through May 31, 2009 following left carpal tunnel release surgery.  The 10 percent rating was continued effective June 1, 2009.  

Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity and a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  A 40 percent evaluation is assigned for incomplete paralysis of the median nerve of the minor extremity that is severe.  When moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Code 8515 (2010).  

The Board finds that the evidence of record does not demonstrate symptoms compatible with moderate incomplete paralysis of either the right or the left upper extremity from November 29, 2007 through October 9, 2008 such as to warrant a rating in excess of 10 percent for either upper extremity during that time period.  In this regard, the Board notes that clinical treatment reports for this period reflect that an EMG on November 29, 2007 noted "mild" bilateral carpal tunnel syndrome.  However, in a VA treatment note dated October 10, 2008, the Veteran was diagnosed with severe bilateral carpal tunnel syndrome.  It was noted that conservative measures had not been successful and surgical intervention was recommended.  Consequently, the Board finds that 50 and 40 percent ratings for the right upper extremity and left upper extremity, respectively, were warranted from that date.  Complete paralysis was clearly not demonstrated at any time during the appeal period for either upper extremity, and there were no reported deformities of the hands.  Hence, ratings in excess of 50 and 40 percent for the right upper extremity and left upper extremity, respectively, may not be assigned from October 10, 2008.  

The 40 percent rating for the left upper extremity is granted through April 14, 2009 only as a staged rating because the Veteran underwent a left carpal tunnel release on that date for which he was assigned a temporary total rating based on a period of convalescence from April 15, 2009 through May 31, 2009.  Subsequent to the surgical procedure, the Veteran's disability returned to symptoms compatible with minor incomplete paralysis.  For example, in a follow-up progress note dated in August 2009, the physician reported that there was no electrodiagnostic evidence of left median nerve neuropathy at the wrist and there was evidence of reintervation to the abductor pollicis brevis upon EMG needle examination.  Hence, the Board finds that the preponderance of the evidence is against an evaluation in excess of a 10 percent staged initial rating from June 1, 2009 for the service-connected left carpal tunnel syndrome.  

Temporary Total Convalescence Rating Extension

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  See 38 C.F.R. § 4.30(b).  Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  

The Board finds that an extension of the temporary total disability rating beyond May 31, 2009, is not warranted for convalescence following a left carpal tunnel release.  The medical records show that the Veteran underwent a left carpal tunnel release on April 15, 2009 that required a period of convalescence for which the Veteran missed school.  His initial post-operative report two weeks after the surgery was unremarkable and he was healing well.  At his videoconference hearing before the undersigned in June 2010, the Veteran testified that he could not recall any specific symptoms related to his left carpal tunnel syndrome after the temporary total rating was discontinued.  He was able to return to school from June 1, 2009 and was able to complete his required tasks.  

Thus, the Board finds that the record did not demonstrate incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), at any point following the May 31, 2009 termination of the temporary total rating.  He also did not have any major joint immobilized in a cast during this period.  

The governing law and regulation are explicit in their language.  There is little flexibility involved in a grant of a temporary total disability rating for convalescence.  The record shows that the Veteran underwent a left carpal tunnel release that necessitated convalescence.  The RO's grant of approximately one and one-half months of temporary total rating following the surgery reflects this factual situation.  However, in the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits.  The preponderance of the evidence is against the Veteran's claim and the appeal must therefore be denied.

Clear and Unmistakable Error

The Veteran asserts that there was clear and unmistakable error (CUE) in the May 2007 rating decision that granted service connection for a cervical spine disability and assigned a 10 percent rating, effective October 30, 2006, the day after his discharge from service.  In a July 2009 rating decision, the RO found that there was CUE in the evaluation assigned and granted a 20 percent rating for the cervical spine disability effective April 2, 2009.  The Veteran's claim for an increased rating for this disability was addressed above.  To the extent that there may be any additional errors in the May 2007 rating decision with regard to this issue, the Board will address the claim below.  

Legal authority provides that, where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination. The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined and elaborated on the test set forth in Russell. In Fugo, the Court stated, 

CUE is a very specific and rare kind of 'error.' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. . . .

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).  

The law and regulations pertaining to the rating of a cervical spine disability in effect at the time of the May 2007 and July 2009 rating decisions are detailed in the Increased Rating section above and the merits of the increased rating claim have been fully discussed in that portion of the decision.  Moreover, the rating assigned for the disability was appropriately appealed; hence, neither the May 2007 nor the July 2009 rating decisions is final.  The Veteran has not pointed to any specific error in these rating decisions aside from asserting that he was entitled to a higher rating.  Consequently, the Board finds that the claim for CUE lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  


ORDER

Service connection for residuals of an abdominal injury is denied.

Service connection for a bilateral scrotal disability is denied.

Service connection for bilateral elbow spurs is denied.

An initial rating in excess of 10 percent for varicose veins of the right lower extremity is denied.  

An initial rating in excess of 10 percent for varicose veins of the left lower extremity is denied.  

An initial rating in excess of 30 percent for bilateral pes planus is denied.

An initial rating in excess of 10 percent for service-connected cervical spine disability, from October 30, 2006 through April 1, 2009, is denied.  

An initial rating in excess of 20 percent for service-connected cervical spine disability, from April 2, 2009, is denied.  

An initial rating in excess of 10 percent for left triceps tendonitis is denied.

An initial rating in excess of 10 percent for tendonitis with spurring of the left shoulder is denied.

An initial rating in excess of 10 percent for right carpal tunnel syndrome, from November 29, 2007 through October 9, 2008, is denied.

A 50 percent initial rating for right carpal tunnel syndrome, from October 10, 2008 through August 18, 2009, is granted, subject to the regulations governing monetary awards.

An initial rating in excess of 50 percent for right carpal tunnel syndrome, from August 19, 2009, is denied.

An initial rating in excess of 10 percent for left carpal tunnel syndrome, from November 29, 2007 through October 9, 2008, is denied.

A 40 percent initial rating for left carpal tunnel syndrome, from October 10, 2008 through April 14, 2009, is granted subject to the regulations governing monetary awards.

An initial rating in excess of 10 percent for left carpal tunnel syndrome, from June 1, 2009, is denied.

An extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond May 31, 2009, based on a need for convalescence following a left carpal tunnel release, is denied.  

The claim that there was CUE in a May 2007 and/or July 2009 rating decisions that assigned 10 and 20 percent staged ratings, respectively, for the Veteran's service-connected cervical spine disability lacks legal merit.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


